Citation Nr: 1638558	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than January 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted entitlement to service connection for PTSD (50 percent disabling) and assigned an effective date of January 20, 2011.  The Veteran filed a timely appeal as to the effective date.  A subsequent rating decision of June 2014 increased the rating to 100 percent from March 12, 2014.

In June 2016, the Veteran testified at a Board hearing held via videoconference before the undersigned veterans law judge.  A transcript of the hearing is of record.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal the decision nor submit new and material evidence as to the claim within one year of the denial.

2.  In January 2011, the Veteran filed an application to reopen his claim for entitlement to service connection for PTSD.  The request was received by VA on January 20, 2011; no communication was received by VA prior to that time that may be construed as a petition to reopen the previously denied claim.

3.  In an October 2011 rating decision, the RO granted entitlement to service connection for PTSD with an effective date of January 20, 2011.  

4.  The Veteran developed PTSD caused by in-service fear of hostile military activity as early as July 13, 2010 (the effective date of a liberalizing VA law) and continued to meet all eligibility criteria of the liberalized benefit.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The criteria for an effective date of July 13, 2010, and not earlier, for the grant of entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.114, 3.400(r) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA has complied with the VCAA's notification and assistance requirements.  The Veteran's claim for an earlier effective arises from his disagreement as to the effective date assigned in connection with the grant of service connection for PTSD.  Once a decision awarding service connection, a disability rating, and an effective date has been made, additional § 5103(a) notice is not required, because the claim has already been substantiated.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Therefore, further discussion of the VCAA's notice provisions is unnecessary with respect to the earlier effective date issue.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2105).  The record in this case includes statements of the Veteran, service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran also underwent VA examinations for PTSD in February 2011 and August 2011.  Accordingly, VA has met its duty to assist.  The Veteran's specific contention as to VA's failure to meet its duty to assist in this case is addressed in the analysis below.

Analysis

The Veteran argues that the effective date of his entitlement to service connection for PTSD should be February 28, 2008, the date on which his private doctor diagnosed PTSD and attributed the disability to in-service stressors.  See notice of disagreement of January 2012.  The Veteran has also argued that the award of disability compensation for PTSD should date from the filing of his first PTSD claim in May 2007.  See transcript of June 2016 Board hearing.

An RO decision that is unappealed becomes final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Once a decision denying service-connection becomes final, new and material evidence is required to reopen the claim.  If new and material evidence is presented or secured with respect to a disallowed claim, VA will reopen the claim and review its former disposition.  See 38 U.S.C.A. § 5108 (West 2014).  Because the Veteran did not appeal the July 2008 rating decision denying service connection for PTSD, it became final  .

In January 2011, the Veteran filed an application to reopen the previously denied claim for service connection for PTSD.  In a rating decision of April 2011, the RO denied the application on the basis that no new and material evidence had been submitted.  After the Veteran submitted additional evidence and requested reconsideration in June 2011, however, the RO granted service connection in a rating decision of October 2011.  The RO assigned an effective date of January 20, 2011, the date on which the Veteran's application to reopen the PTSD claim was received.

Generally, the effective date of an award of service connection based on new and material evidence received after a final adjudication shall be fixed in accordance with the facts found but shall not be earlier than the date of the receipt of the application to reopen.  See 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.400 (r) (2015); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §§ 3.1(p) (2015).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  See 38 C.F.R. § 3.155 (a) (2015).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

When determining the effective date of an award of compensation benefits, the Board is required to review all communications in the file that date from the last, final disallowance of the claim and which could be interpreted as a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Upon a full review of the record, the Board finds that, after the July 2008 rating decision denying service connection became final, the Veteran made no correspondence to VA evincing an intent to seek service connection for PTSD, or identifying the benefits sought, until the Veteran's filing of January 20, 2011.

The Veteran has argued that the effective date of the grant of service connection should be February 28, 2008, which is the date of a private medical record diagnosing his PTSD.  See February 2008 treatment record of Dr. W. F.  As explained above, where an application to reopen a previously denied claim has been filed, the date of diagnosis is not the legal standard upon which the effective date of service connection is determined, See 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.400 (r) (2015).

The Veteran also maintains that an "earlier effective date is warranted from his first claim in 2007."  See transcript of June 2016 Board hearing.  In this regard, the Veteran alleges that the VA regional office failed in its duty to assist in "about 1999 or 2000," when the Veteran allegedly told a VA representative at a VA outpatient clinic (where the Veteran was being treated for PTSD) that the Veteran was at that time receiving Social Security disability benefits for PTSD.  Id.

When VA receives an informal claim, and a formal claim has not been filed, VA is required to forward an application form to the claimant.  If VA receives the application form for a formal claim within one year from the date it was sent to the claimant, the application will considered as having been filed on the date that the informal claim was made.  See 38 C.F.R. § 3.155(a) (2015).

Assuming, for the sake of argument, that the Veteran told a VA representative in 1999 or 2000 that he was in receipt of Social Security benefits for a PTSD disability, the Veteran did not thereby make an informal claim.  The Veteran did not indicate to the VA representative an intent to apply for compensation benefits.  Moreover, the communication was not in writing.  Even an informal claim requires a written communication.  See 38 C.F.R. 3.1(p) (2015).  The alleged oral communication at the VA clinic in 1999 or 2000 would not meet the criteria of an informal claim or an intent to file a claim.  See 38 C.F.R. §§ 3.1(g), former 3.155.  Accordingly, VA had no duty to furnish the Veteran with an application for benefits, and there was no failure in VA's duty to assist.  VA does not have a general duty to seek out and notify potential beneficiaries of possible entitlement to benefits.  See Wells v. Principi, 3 Vet. App. 307, 309 (1992).

Furthermore, even if VA treatment records of 1999 or 2000 documenting treatment for PTSD would not establish intent on the part of the Veteran to seek compensation for the disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999); KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  In this case, seeking treatment for PTSD at a VA clinic could not alone be construed as an informal claim for compensation for PTSD.

The Veteran has expressly stated that he is not alleging that clear and unmistakable error (CUE) occurred in the July 2008 rating decision.  See transcript of June 2016 Board hearing.  Asserting CUE in a previous, final rating decision is another means available to a veteran in arguing for entitlement to an earlier effective date for the grant of service connection.  In any event, by law, CUE cannot be based on a failure by VA in its duty to assist.  See 38 C.F.R. § 20.1403(d) (2015).

Under general rules relating to an earlier effective date for service connection granted following the reopening of a claim based on new and material evidence, the earliest effective date of service connection for the Veteran's PTSD disability would be January 20, 2011.  The law also provides, however, that an earlier effective date may be warranted when the award of compensation is based on a liberalizing change in law or VA issue.  See 38 U.S.C.A. § 5110 (g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  This exception applies to original and reopened claims as well as to claims for increase.  See 38 C.F.R. § 3.114 (a) (2015).

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  The amended regulation allows credible lay testimony alone to establish the occurrence of an in-service stressor based on fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f)(3) (2015).  The October 2011 grant of service connection for the Veteran's PTSD was based, in part, on this relaxed standard.  Therefore, the law and regulation relating to the effective date of an award based on a liberalizing law apply to the Veteran's case.

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114 (a)(1) (2015).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  See 38 C.F.R. § 3.114 (a)(2) (2015).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 C.F.R. § 3.114 (a)(3) (2015).

The evidence establishes that the Veteran met all the eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of the claim or the administrative determination of entitlement.  A private treatment record of February 2008 diagnosed the Veteran with PTSD and noted an in-service stressor involving fear of hostile military activity.  The doctor's diagnosis, being organized under the five-part axial system, appears to have been made pursuant to the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM) as required.  See 38 C.F.R. § 4.125(a) (2015).

The Veteran tested positively in a PTSD screen of January 2011.  See VA mental health note of January 2011.  Although the Veteran was diagnosed with depression, not PTSD, in a VA examination of February 2011, a subsequent VA examination of August 2011 called the earlier diagnosis into question.  The August VA 2011 examiner determined that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran experienced, or was confronted with, circumstances of fear or helplessness relating to his threatened death or serious injury, or that of his fellow soldiers, as a result of hostile military activity.  The August 2011 report took the earlier VA report into account in making a diagnosis of current PTSD caused by fear of hostile military activity.  Accordingly, the Board gives more weight to the August 2011 report than to the February 2011 VA report.  The August 2011 examiner specifically stated:  "For some reason, [the February 2011 examiner] provided a primary diagnosis of depression, which this examiner fails to understand.  The veteran clearly endorsed symptoms of PTSD and was clearly exposed to hostile military activity.  Therefore his current (and correct) diagnosis is PTSD and any depression noted would be secondary to the mood swings and overall debilitating effects the PTSD has on him."  See August 2011 VA examination report.

The Veteran's PTSD claim was reviewed pursuant to the Veteran's request received on January 20, 2011, within one year of the effective date (July 13, 2010) of the liberalizing VA law.  Therefore, in accordance with § 3.114 (a)(1), benefits may be authorized from July 13, 2010, the effective date of the liberalizing VA law.  Under 38 C.F.R. § 3.114 (a)(1) , there is no legal basis to assign an effective date earlier than July 13, 2010.

In reaching this determination, the Board has considered the stateements contained in the federal register as to whether the change to 3.304 was liberalizing.


ORDER

An effective date of July 13, 2010 for the award of service connection for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


